




FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT


This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT (this
“First Amendment”) is made and entered into as of the 16th day of October, 2014
(the “First Amendment Date”), among HERITAGE-CRYSTAL CLEAN, LLC, an Indiana
limited liability company (the “Borrower”), HERITAGE-CRYSTAL CLEAN, INC., a
Delaware corporation (“Holdings”), each Subsidiary of the Borrower from time to
time party to the Credit Agreement referred to below (collectively with
Holdings, the “Guarantors”; and the Guarantors together with the Borrower, the
“Loan Parties”), each lender from time to time party to such Credit Agreement
(collectively, the “Lenders” and individually, each a “Lender”), and BANK OF
AMERICA, N.A., as the Administrative Agent (the “Agent”).


WHEREAS, the Borrower, the other Loan Parties, the Lenders and the
Administrative Agent are party to that certain Amended and Restated Credit
Agreement, dated as of February 5, 2013 (as amended, restated, supplemented or
modified from time to time, the “Credit Agreement”), pursuant to which the
Lenders have extended credit to the Borrower on the terms set forth therein;


WHEREAS, the Borrower has requested an increase in the permitted incremental
loan facilities under the Credit Agreement and certain other amendments to the
Credit Agreement;


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1.Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement. This First Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement and
the other Loan Documents.


2.Amendments to Section 1.01 (Definitions) of the Credit Agreement.


(a)The definition of “Committed Loan Notice” is hereby amended to read in its
entirety as follows:
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Committed Loans that are LIBOR Rate Loans, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A-1 or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
(b)The definition of “Guarantors” is hereby amended to read in its entirety as
follows:
“Guarantors” means, collectively, (i) Holdings, (ii) the Subsidiaries of the
Borrower listed on Schedule 5.13 and each other Subsidiary of the Borrower that
shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.14 or otherwise, and (iii) with respect to the payment and
performance by each Specified Loan Party of its obligations under its Guaranty
with respect to all Swap Obligations, the Borrower.
(c)The definition of “Interest Period” is hereby amended to delete the phrase
“one, two, three or six months thereafter” and to replace it with the following:
“one, two, three or six months thereafter (in each case, subject to
availability)”.


(d)The definition of “Lending Office” is hereby amended to read in its entirety
as follows:
““Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.”
(e)The definition of “LIBOR Rate” is hereby amended to read in its entirety as
follows:






--------------------------------------------------------------------------------




““LIBOR Rate” means,
(a)    for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to (i) the London Interbank Offered Rate (or a comparable or
successor rate which is approved by the Administrative Agent) (“LIBOR”), as
published by Bloomberg (or such other commercially available source providing
quotations of such rate as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) London Banking
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum for such Interest Period determined by such alternate
method as reasonably selected by the Administrative Agent; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time determined two (2) London Banking Days prior to such date for Dollar
deposits being delivered for a term of one (1) month commencing that day or (ii)
if such published rate is not available at such time for any reason, the rate
per annum for such term determined by such alternate method as reasonably
selected by the Administrative Agent;
provided if the LIBOR Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.”
(f)The definition of “Obligations” is hereby amended to delete the period at the
end of such definition, and to replace it with the following: “; provided, that
the Obligations shall exclude any Excluded Swap Obligations.”


(g)The definition of “Responsible Officer” is hereby amended to read in its
entirety as follows:


“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, chief accounting officer, treasurer
or assistant treasurer of a Loan Party, and solely for purposes of the delivery
of incumbency certificates pursuant to Section 4.01, the secretary or any
assistant secretary of a Loan Party and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated in or pursuant to a written agreement between the applicable
Loan Party and the Administrative Agent. Any document delivered hereunder that
is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.


(h)The definition of “Sanctions” is hereby amended to delete the reference to
“OFAC” contained therein and to replace it with the following: “the United
States Government (including without limitation, OFAC)”.


(i)The definition of “Swing Line Loan Notice” is hereby amended to read in its
entirety as follows:


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit A-2 or such
other from as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.


(j)The definition of “Term A Loan Notice” is hereby amended to read in its
entirety as follows:


“Term A Loan Notice” means a notice of (a) a Term A Loan Borrowing, (b) a
conversion of any portion of the Term A Loan from one Type to the other, or (c)
a continuation of LIBOR Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A-3 or such other from as approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.




--------------------------------------------------------------------------------




(k)The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 10.12 and any other “keepwell, support or other
agreement” for the benefit of such Guarantor and any and all guarantees of such
Guarantor’s Swap Obligations by other Loan Parties) at the time the Guaranty of
such Guarantor, or a grant by such Guarantor of a Lien, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or Lien is or becomes excluded in accordance with the first sentence of
this definition.


“First Amendment” means the First Amendment to Amended and Restated Credit
Agreement, dated as of the First Amendment Date, among the Borrower, the other
Loan Parties, the Lenders and the Administrative Agent.
“First Amendment Date” means October 16, 2014.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.12).
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act, including
any such obligation comprised of a guaranty or Lien.
(l)The following definitions are deleted from Section 1.01 of the Credit
Agreement: (i) “ECP Guarantor”, (ii) “Non-ECP Guarantor” and (iii) “Hedge
Obligations”.


3.Amendment to Section 1.05 (Times of Day) of the Credit Agreement. Section 1.05
is hereby amended by (i) changing the caption thereof to read “Times of Day;
Rates” and (ii) adding the following new sentence at the end of such Section:


“The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of “LIBOR
Rate” or with respect to any comparable or successor rate thereto.”
4.Amendment to Section 2.02(a) (Borrowings, Conversions and Continuations of
Committed Loans) of the Credit Agreement. Section 2.02(a) of the Credit
Agreement is hereby amended as follows:


(i)     The first sentence of Section 2.02(a) is amended to read in its entirety
as follows:
“Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of LIBOR Rate Loans shall be made upon the Borrower’s irrevocable
notice to the Administrative




--------------------------------------------------------------------------------




Agent, which may be given by (i) telephone, or (ii) a Loan Notice; provided that
any telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice.”
(ii)    The second sentence of Section 2.02(a) is amended by replacing the words
“such notice” with the following: “Loan Notice”.
(iii)     The third sentence of Section 2.02(a) is deleted in its entirety.
5.Amendment to Section 2.04(b) (Borrowing Procedures) of the Credit Agreement.
Section 2.04(b) of the Credit Agreement is hereby amended as follows:


(i)     The first sentence of Section 2.04(b) is amended to read in its entirety
as follows:
“Each Swing Line Borrowing shall be made upon the Borrower’s irrevocable notice
to the Administrative Agent, which may be given by (i) telephone, or (ii) a
Swing Line Loan Notice; provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Swing Line Loan
Notice.”
(ii)    The second sentence of Section 2.04(b) is amended by replacing the words
“such notice” with the following: “Swing Line Loan Notice”.
(iii)     The third sentence of Section 2.04(b) is deleted in its entirety.
6.Amendment to Section 2.07(c) (Repayment of Loans) of the Credit Agreement.
Section 2.07(c) of the Credit Agreement is hereby amended to read in its
entirety as follows:


“(c) Term A Loan. The Borrower shall repay to the Term A Lenders the aggregate
principal amount of the Term A Loan outstanding on the following dates in the
respective amounts set forth opposite such dates in this table (to be allocated
to each Term A Lender in accordance with its Applicable Percentage of the Term A
Loan):
Date
Amount of Reduction
March 31, 2013
$250,000
June 30, 2013
$250,000
September 30, 2013
$250,000
December 31, 2013
$250,000
March 31, 2014
$375,000
June 30, 2014
$375,000
September 30, 2014
$375,000
December 31, 2014
$375,000
March 31, 2015
$375,000
June 30, 2015
$375,000
September 30, 2015
$375,000
December 31, 2015
$375,000
March 31, 2016
$500,000
June 30, 2016
$500,000
September 30, 2016
$500,000
December 31, 2016
$500,000
March 31, 2017
$500,000
June 30, 2017
$500,000
September 30, 2017
$500,000
December 31, 2017
$500,000
Maturity Date for the Term A Loan
Remaining outstanding principal amount of the Term A Loan ”







--------------------------------------------------------------------------------




7.Amendment to Section 2.14 (Accordion Advances) of the Credit Agreement. The
provisos contained in the first paragraph of Section 2.14(a) of the Credit
Agreement are hereby amended to read in their entirety as follows:


“provided that the aggregate amounts so requested under clauses (i) and (ii)
above after the date hereof (after giving effect to any prepayments or
replacements contemplated thereby) shall not exceed $100,000,000; and provided,
further, that, after giving effect to any such Accordion Advance, the sum of the
Total Facility Amount shall not at any time exceed $140,000,000 (minus any and
all previously effected permanent reductions of the Aggregate Commitments or
prepayments of the Term A Loan made after the First Amendment Date or any other
term loan advanced hereunder from time to time and then Outstanding (other than
in connection with a replacement term loan or a replacement revolving credit
facility under this Section 2.14))”.
8.Amendment to Section 3.01(e) (Status of Lenders; Tax Documentation) of the
Credit Agreement. Section 3.01(e) of the Credit Agreement is hereby amended by
inserting the following at the end of subclause (D) thereof:


“For purposes of determining withholding Taxes imposed under the Foreign Account
Tax Compliance Act (FATCA), from and after the effective date of the Amendment,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as a
"grandfathered obligation" within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).”


9.Amendments to Section 3.03 (Inability to Determine Rates) of the Credit
Agreement. Section 3.03 of the Credit Agreement is hereby amended to read in its
entirety as follows:


“3.03.    Inability to Determine Rates. If in connection with any request for a
LIBOR Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) U.S. Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such LIBOR Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Rate Loan or in connection with
an existing or proposed Base Rate Loan (in each case with respect to clause (a)
above, “Impacted Loans”), or (b) the Administrative Agent determines that for
any reason the LIBOR Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such LIBOR Rate Loan, the Administrative Agent will promptly
so notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain LIBOR Rate Loans shall be suspended (to the extent
of the affected LIBOR Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the LIBOR Rate
component of the Base Rate, the utilization of the LIBOR Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of LIBOR Rate Loans (to the
extent of the affected LIBOR Rate Loans or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent or the Required
Lenders have made the determination described in clause (a)(i) of this section,
the Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent or the Required Lenders (as
applicable) revoke(s) the notice delivered with respect to the Impacted Loans
under clause (a) of the first sentence of this section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.”




--------------------------------------------------------------------------------




10.Amendment to Section 3.06 (Mitigation Obligations; Replacement of Lenders) of
the Credit Agreement. Section 3.06 of the Credit Agreement is hereby amended by
inserting the following new sentence at the beginning thereof:


“Each Lender may make any Credit Extension to the Borrower through any Lending
Office, provided that the exercise of this option shall not affect the
obligation of the Borrower to repay the Credit Extension in accordance with the
terms of this Agreement.”


11.Amendment to Section 5.13 (Subsidiaries) of the Credit Agreement. The last
sentence of Section 5.13 of the Credit Agreement is hereby amended to read in
its entirety as follows:


“Part (a) of Schedule 5.13 identifies whether (i) each Guarantor is a Qualified
ECP Guarantor or a Specified Loan Party and (ii) any Guarantor is a Foreign
Subsidiary and, if so, its foreign jurisdiction of organization.”


12.Amendments to Section 5.24 (OFAC) of the Credit Agreement. Section 5.24 of
the Credit Agreement is hereby amended to read in its entirety as follows:


“5.24.     OFAC; Sanctions. No Loan Party, nor, to the knowledge of any Loan
Party, any Related Party of any Loan Party, is an individual or entity currently
the subject of any Sanctions, nor is any Loan Party located, organized or
resident in a Designated Jurisdiction.”
13.Amendment to Section 6.13 (Anti-Corruption Laws) of the Credit Agreement.
Section 6.13 of the Credit Agreement is hereby amended to read in its entirety
as follows:


“6.13 Anti-Corruption Laws. Conduct its businesses in compliance with applicable
anti-corruption laws and maintain policies and procedures designed to promote
and achieve compliance with such laws.”
14.Amendment to Section 6.18 (Further Assurances) of the Credit Agreement.
Section 6.18 of the Credit Agreement is amended by deleting the respective
references to “ECP Guarantor” and “Non-ECP Guarantor” and inserting in place
thereof, the following, respectively: “Qualified ECP Guarantor” and “Specified
Loan Party”.


15.Amendment to Section 7.14 (Sanctions) of the Credit Agreement. Section 7.14
of the Credit Agreement is hereby amended to read in its entirety as follows:


“7.14. Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.”
16.Amendment to Section 8.03 (Application of Funds) of the Credit Agreement.
Section 8.03 of the Credit Agreement is hereby amended by inserting the
following new paragraph at the end of such section:


“Notwithstanding the foregoing, Excluded Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Obligations otherwise set forth
above in this Section 8.03.”


17.Amendment to Section 9.09 (Administrative Agent May File Proofs of Claim) of
the Credit Agreement. Section 9.09 of the Credit Agreement is hereby amended by
(i) changing the caption thereof to read “Administrative Agent May File Proofs
of Claim; Credit Bidding” and (ii) inserting the following new paragraph at the
end of such Section:


“The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and




--------------------------------------------------------------------------------




in such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral (a) at any sale thereof conducted
under the provisions of the Bankruptcy Code of the United States, including
under Sections 363, 1123 or 1129 of the Bankruptcy Code of the United States, or
any similar Laws in any other jurisdictions to which a Loan Party is subject,
(b) at any other sale or foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable Law.  In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (g) of Section 11.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.”


18.Amendments to Article 10 (Continuing Guaranty) of the Credit Agreement.


(a)The first sentence of Section 10.01 of the Credit Agreement is hereby amended
to read in its entirety as follows:


“Holdings and each other Loan Party hereby jointly and severally, absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
the Borrower to the Secured Parties, and whether arising hereunder or under any
other Loan Document, any Secured Cash Management Agreement or any Secured Hedge
Agreement (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by the Secured Parties in connection with the collection or enforcement
thereof); provided, however, for the avoidance of doubt, that notwithstanding
anything to the contrary contained in any Loan Document, the Obligations
guaranteed hereby shall exclude any Excluded Swap Obligations. The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon each of the Guarantors, and conclusive for the purpose of
establishing the amount of the Obligations.”


(b)Article 10 is further amended by inserting, at the end thereof, the following
new Section 10.12:


“10.12. Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of the Lien hereunder or under any other Loan
Document, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Contract, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Contract as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Guaranty and the other Loan Documents in respect of such
Swap Contract (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article 10 voidable under
applicable law




--------------------------------------------------------------------------------




relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.”
19.Amendments to Section 11.02 (Notices; Effectiveness; Electronic
Communications) of the Credit Agreement.


(a)Clause (b) of Section 11.02 of the Credit Agreement is hereby amended by
inserting, immediately following the reference to “email”, the following new
reference: “, FpML messaging”.


(b)Clause (c) of Section 11.02 of the Credit Agreement is hereby amended by
inserting, immediately following the reference to “transmission of Borrower’s
Materials” in the last sentence thereof, the following new language: “or notices
through the Platform, any other electronic platform or electronic messaging
service, or”.


20.Amendments to Section 11.04 (Expenses; Indemnity; Damage Waiver) of the
Credit Agreement.

(a)Section 11.04(b) is amended by deleting the phrase “in all cases, whether or
not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee” appearing immediately before
the proviso contained therein and by replacing it with the following:


“IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE”
(b)Section 11.04(d) is amended by deleting from the last sentence thereof the
following language: “other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.”


21.Amendment to Section 11.18 (Electronic Execution of Assignments and Certain
Other Documents) of the Credit Agreement. Section 11.18 of the Credit Agreement
is hereby amended to read in its entirety as follows:


“11.18. Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.”
22.Consent to Prepayment of Certain Subordinated Debt. The Borrower has obtained
certain subordinated debt from certain subordinated lenders, as such
subordinated debt and lenders are specifically identified on Exhibit A hereto
(such subordinated debt, the “Subordinated Debt” and each such subordinated
lender, a “Subordinated Lender”). Each Subordinated Lender is party to a
Subordination Agreement with the Administrative Agent and the Lenders relating
to its respective Subordinated Debt (each such agreement, a “Subordination
Agreement”). The Borrower has requested that, notwithstanding the terms of the
Subordination Agreement or Section 7.12 of the Credit Agreement, the Required
Lenders consent to the prepayment in full by the Borrower of the Subordinated
Debt prior to the First Amendment Date (the “Subordinated Debt Prepayment”). The
Required Lenders hereby consent to the Subordinated




--------------------------------------------------------------------------------




Debt Prepayment so long as, (i) at the time of such Subordinated Debt Prepayment
and after giving effect thereto, no Default or Event of Default has occurred and
is continuing, and (ii) if requested by the Administrative Agent, prior to such
Subordinated Debt Prepayment, the Borrower has furnished to the Administrative
Agent satisfactory payoff letters in connection with the indebtedness being paid
off, along with any applicable lien releases or discharges (or satisfactory
arrangements therfore have been made).


23.Conditions to Effectiveness. This First Amendment shall be deemed effective
as of the first date on which each of the following conditions have been
satisfied to the satisfaction of the Administrative Agent:    


A.the Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Loan Parties,
each dated the First Amendment Date and each in form and substance satisfactory
to the Administrative Agent:


(a)executed counterparts of this First Amendment from the Borrower, the
Guarantors and the Required Lenders;
(b)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require authorizing such Loan Party to enter
into the transactions contemplated by this First Amendment and evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this First Amendment and the
other Loan Documents to which such Loan Party is a party; and
(c)such other assurances, certificates, documents, or consents relating to the
Loan Parties and their respective assets and properties, as the Administrative
Agent or the Required Lenders reasonably may require.


B.The absence of any event or condition since December 28, 2013 that has had or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.


C.The absence of any action, suit, investigation or proceeding pending or, to
the knowledge of the Loan Parties, threatened in any court or before any
arbitrator, tribunal or governmental authority that would reasonably be expected
to have a Material Adverse Effect.


24.Representations and Warranties. The Borrower and each other Loan Party
jointly and severally represents and warrants to the Administrative Agent and
the Lenders as follows:


(a)The execution, delivery and performance of this First Amendment and the
transactions contemplated hereby (i) are within the authority of each of the
Loan Parties, (ii) have been duly authorized by all necessary corporate
proceedings by each of the corporate Loan Parties, and by all necessary
proceedings by the managers or members (as required) by each of the limited
liability company Loan Parties, (iii) do not conflict with or result in any
material breach or contravention of any provision of law, statute, rule or
regulation to which any of the Loan Parties is subject or any judgment, order,
writ, injunction, license or permit applicable to any of the Loan Parties so as
to materially adversely affect the assets, business or any activity of the Loan
Parties, and (iv) do not conflict with any provision of the corporate charter,
articles of incorporation or bylaws of the corporate Loan Parties, the articles
of organization or operating agreements of the limited liability company Loan
Parties, or any agreement or other instrument binding upon any of the Loan
Parties.


(b)The execution, delivery and performance of this First Amendment will result
in valid and legally binding obligations of the Loan Parties enforceable against
them in accordance with the terms and provisions hereof, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief or other equitable remedy is subject
to the discretion of the court before which any proceeding therefor may be
brought.


(c)The execution, delivery and performance by the Loan Parties of this First
Amendment, and the transactions contemplated hereby, do not require any approval
or consent of, or filing with, any third party or governmental agency or
authority.


(d)The representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof, after giving effect to this First Amendment, as though




--------------------------------------------------------------------------------




made on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date. For purposes of this Paragraph 24(d), (i) the representations and
warranties contained in Section 5.05(a) of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to Section 6.01(a) of
the Credit Agreement and (ii) the representations and warranties contained in
Section 5.15 shall include any and all reports, financial statements,
certificates and other information furnished (whether in writing or orally) by
or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with or relating to this First Amendment.


(e)Both before and after giving effect to this First Amendment, no Default or
Event of Default has occurred and is continuing.


25.No Waiver. Nothing contained herein shall be deemed to (i) constitute a
waiver of any Default or Event of Default that may heretofore or hereafter occur
or have occurred and be continuing or, except as expressly provided herein, to
otherwise modify any provision of the Credit Agreement or other Loan Document,
or (ii) give rise to any defenses or counterclaims to the Lender’s right to
compel payment of the Obligations when due or to otherwise enforce its rights
and remedies under the Credit Agreement and the other Loan Documents.


26.Ratification, etc. Except as expressly amended hereby, the Credit Agreement,
the other Loan Documents, all documents, instruments and agreements related
thereto and the Obligations are hereby ratified and confirmed in all respects
and shall continue in full force and effect. This First Amendment and the Credit
Agreement shall hereafter be read and construed together as a single document,
and all references in the Credit Agreement, any other Loan Document or any
agreement or instrument related to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended by this First Amendment.


27.GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).


28.Counterparts; Etc. This First Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument. Any counterpart signed by all parties may be introduced into
evidence in any action or proceeding without having to produce or account for
the other counterparts. Likewise, the existence of this First Amendment may be
established by the introduction into evidence of counterparts that are
separately signed, provided they are otherwise identical in all material
respects. This First Amendment, to the extent signed and delivered by means of a
facsimile machine or other electronic transmission in which the actual signature
is evident, shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto, each other party hereto or thereto shall re-execute
original forms hereof and deliver them to all other parties. No party hereto
shall raise the use of a facsimile machine or other electronic transmission in
which the actual signature is evident to deliver a signature or the fact that
any signature or agreement or instrument was transmitted or communicated through
the use of a facsimile machine or other electronic transmission in which the
actual signature is evident as a defense to the formation of a contract and each
party forever waives such defense.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Amended and Restated Credit Agreement as of the date first set
forth above.
Borrower:


HERITAGE-CRYSTAL CLEAN, LLC, an
Indiana limited liability company




By:    /s/ Greg Ray
Name:     Greg Ray
Title:     Chief Operating Officer














[Signatures continued on following pages]
    




--------------------------------------------------------------------------------








By its signature below, each of Holdings and Mirachem, LLC hereby acknowledges
and agrees to the terms of this First Amendment, including, without limitation,
the representations and warranties applicable to it contained herein. Each of
Holdings and Mirachem, LLC hereby affirms its obligations of payment and
performance under Article X of the Credit Agreement, and agrees that all
“Obligations”, as defined in the Credit Agreement and after giving effect to
this First Amendment, are covered by and guaranteed under the Guaranty provided
under such Article X.


HERITAGE-CRYSTAL CLEAN, INC.,
a Delaware corporation




By:    /s/ Greg ray
Name:     Greg Ray
Title:     Chief Financial Officer


MIRACHEM, LLC,
a Delaware limited liability company




By:    /s/ Pat Doughty
Name:     Pat Doughty
Title:     Manager










[Signatures continued on following pages]




--------------------------------------------------------------------------------










BANK OF AMERICA, N.A., as Lender, Administrative Agent, L/C Issuer and Swing
Line Lender




By:    /s/ Maria F. Maia    
Name:     Maria F. Maia
Title:     Managing Director












[Signatures continued on following pages]




--------------------------------------------------------------------------------








Wells Fargo Bank, National Association, as Lender




By:    /s/ Paul R. Frey
Name:    Paul R. Frey
Title:     Senior Vice President










